Title: To James Madison from Turell Tufts, 25 April 1808
From: Tufts, Turell
To: Madison, James



Sir,
Surinam 25 April, 1808

I think it my duty to Communicate to you Some circumstances, that have relation to the Embargo.
Two of our Vessels only remain in Port, and they will depart about the 1. May.  The Colony now begins to feel the want of Beef, Pork, Flour, Candles, Butter, Tobacco Fresh Beef, Soap.  All these articles are doubled in price, Since Jany.  By July the want will be very manifest as the Great quantities of Fish, will be Considerably Consumed, or rotten, by that time.  Demerary is better Supplied, & the Govts. there has Permitted Flour to be Sent here: Some of which was consigned to me.  I am well informed that Several English Vessells have lately arrived there from the U. S. with Cargoes particularly Flour, which was put on board by lighters at Sea.  There is also a Place called Deer Island off Penobscot River, which in that quarter has become almost as famous as Statia was formerly, where our Coasters deliver Flour & other articles to British Vessels, Clearances for which are obtained Previously at some of the out Ports in Nova Scotia, and thence are brought to this Region.  Three or four Cargoes have arrived at Demerary which were obtained in that manner.  These irregularities & Evasion of the Laws, will counteract far beyond expectation, the effects which it was calculated the Embargo would have Produced.  The B. Govt. seems to have had Considerable apprehension as to its immediate effect, and have Provisioned their Garrisons very fully.  The Magazines here are full of Beef, Pork, & Flour from London, and I believe nearly 1/4 part of the Provisions landed for the Magazines, are Sooner or later Consumed by the Inhabitants.  Should the Embargo be continued until September or October, the W Indies will feel the full effects of the measure.  And indeed, I think it would not be bad policy, to prolong the negotiation, even if the terms should be acceptable, until October.  I am so sanguine that its continuance would be for the good of my Country, I would willingly Submit to the privations which I am sure all persons must feel should it be continued.  I am with high regard Your very Obedient servant

T. Tufts

